DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/20 & 2/10/21 is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a pullup clocking device having a pullup control node coupled to the first clock terminal, the pullup clocking device having a control node coupled to the first clock input terminal, the pullup clocking device configured to modulate First Named Inventor: Tommy Allen AganApplication No.: -4- conductivity, based on a first sinusoidal clock signal received on the first clock terminal, between the intermediate pullup node and a logic output terminal; a pulldown clocking device having a pulldown control node coupled to the second clock terminal, the pulldown clocking device having a control node coupled to the second clock input terminal, the pulldown clocking device configured to modulate conductivity, based on a second sinusoidal clock signal received on the second clock terminal, between the intermediate pulldown node and a logic output terminal” structurally and functionally interconnected with other limitations as required by claim 1.
Claims 2-11 are allowed as being dependent on claim 1.
claim 12, in combination with other limitations of the claim, the cited prior art fails to teach “modulating conductivity, via a pullup clocking device having a pullup control node, between the intermediate pullup node and a logic output terminal based on a signal received on the pullup control node; modulating conductivity, via a pulldown clocking device having a pulldown control node, between the intermediate pulldown node and the logic output terminal based on a signal received on the pulldown control node” structurally and functionally interconnected with other limitations as required by claim 12.
Claims 13-22 are allowed as being dependent on claim 12.
With respect to claim 23, in combination with other limitations of the claim, the cited prior art fails to teach “a pullup clocking device having a pullup control node coupled to the first clock terminal, the pullup clocking device having a control node coupled to the first clock input terminal, the pullup clocking device configured to modulate conductivity, based on a first clock signal received on the first clock terminal, between the intermediate pullup node and a logic output terminal; a pulldown clocking device having a pulldown control node coupled to the second clock terminal, the pulldown clocking device having a control node coupled to the second clock input terminal, the pulldown clocking device configured to modulate conductivity, based on a second clock signal received on the second clock terminal, between the intermediate pulldown node and a logic output terminal” structurally and functionally interconnected with other limitations as required by claim 23.
Claims 1-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (US 2010/0073029), Sato et al. (US 2011/0121813) and Suzuki (US 5,701,093) all teach an adiabatic logic circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JANY RICHARDSON/Primary Examiner, Art Unit 2844